DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner views the present amendments as being sufficient to overcome all prior 112(b) and 101 rejections. Regarding the 101 rejections specifically, the examiner views the new final three clauses of the independent claims as being a significant integration into a meaningful practical application. The approved Terminal Disclaimer is sufficient to overcome the prior obviousness-type double patenting rejection.

Allowable Subject Matter
Claims 1-21 are allowed.

Independent claim 1 requires "surface sensors" to produce data that is used to detect "a flow rate of drilling mud, a stationary condition of a BHA in the wellbore, and an on bottom condition of the BHA, wherein the detection of the flow rate of the drilling mud is determined when a standpipe pressure exceeds a standpipe pressure threshold".

Independent claim 9 requires "surface sensors" that provide data to detect "a predetermined pressure of a drilling mud, a stationary condition of a BHA in the wellbore, and an on bottom condition of the BHA".


 
US 2014/0129148 teaches downhole sensors (abstract) that can provide data "indicative, for example, of drilling mechanics, drilling dynamics, the direction of drilling (the borehole azimuth and inclination), the size and shape of the borehole, and various formation properties. Drilling mechanics and drilling dynamics measurements may include the axial and/or rotational velocity of the BHA, the axial and/or rotational acceleration of the BHA, and the position of the BHA in the borehole... The measurements may also include measurements of the drilling fluid internal and external to the BHA, for example, including drilling fluid flow rate in the BHA, absolute pressure, and differential pressure" (¶ 18).
In addition to being downhole sensors, as opposed to the present surface sensors, the examiner views "axial and/or rotational velocity of the BHA" and "the position of the BHA in the borehole" as being reasonably distinct from, the presently claimed "stationary condition of the BHA" and "an on bottom condition of the BHA". In other words, the question of "is the BHA stationary and on bottom" is different than the question of "what is the axial and rotational velocity and position of the BHA".



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676